COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Landco Enterprises, Inc. and Curtis Ellison v. Jindal Saw USA, LLC
                          and Jindal Saw Ltd.

Appellate case number:    01-19-00797-CV

Trial court case number: 2017-02901

Trial court:              61st District Court of Harris County

        Citing Texas Rule of Appellate Procedure 42.1(a)(2)(B), the parties jointly request the
Court to set aside the trial court’s order, dated September 30, 2019, that denied Appellants’
amended motion to transfer venue, regardless of merit, and remand the matter to the trial court
for rendition of an order in accordance with the parties’ agreement.
        The parties’ motion is DENIED. Rule 42.1(a)(2)(B) allows this Court to set aside a
judgment, not an interlocutory order denying a venue motion. Cf. TEX. R. APP. P. 42.1(a)(2)(C)
(authorizing intermediate court to abate appeal to permit proceedings in trial court to effectuate
the agreement of the parties).
       It is so ORDERED.



Judge’s signature: /s/ Sarah Beth Landau
                    Acting individually      Acting for the Court


Date: March 31, 2020